t c memo united_states tax_court kenneth r hurley petitioner v commissioner of internal revenue respondent docket no 29669-07l filed date kenneth r hurley pro_se denise a diloreto for respondent memorandum opinion ruwe judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection by levy of petitioner’s unpaid income_tax_liability this case was set for trial on date on date respondent filed a motion for summary_judgment motion asserting that respondent had not abused his discretion in sustaining the levy and that no genuine issue of material fact remains for adjudication by order dated date the court directed petitioner to file a response to the motion petitioner did not file a response addressing the merits of the motion but instead requested an additional days to file a response to the motion the court denied petitioner’s request for additional time to respond and calendared the motion for hearing on date which was also the date set for trial petitioner failed to appear on date background the facts set forth below are based upon examination of the pleadings moving papers and attachments petitioner resided in kentucky at the time the petition was filed on date respondent sent to petitioner by certified mail a notice_of_deficiency in which respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy- related penalty regarding petitioner’s federal_income_tax liability petitioner did not petition this court with respect to the adjustments reflected in the notice_of_deficiency and on date respondent assessed the deficiency and the penalty on date respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’s unpaid tax_liability petitioner responded submitting to respondent a form request for a collection_due_process or equivalent_hearing wherein he requested an installment_agreement as a collection alternative by letter dated date settlement officer veronica smith so smith advised petitioner that his hearing request had been received that the hearing was set for date and that he had to complete form 433-a collection information statement for wage earners and self-employed individuals and submit yet unfiled tax returns for and within days of the letter in order for her to consider collection alternatives at the hearing so smith was unable to consider collection alternatives because petitioner neither completed form 433-a nor submitted tax returns for and during the hearing petitioner attempted to contest underlying tax_liabilities for multiple tax periods including tax_year but was told by so smith that he was precluded from raising the underlying tax_liability because as he had admitted to her he received the notice_of_deficiency so smith verified that the requirements of applicable law and administrative procedures had been met by verifying that the notice_of_deficiency for had been issued verifying the timeliness of the assessment of the deficiency reflected in the notice verifying that the period of limitations on collection of the liability had not expired and verifying that the appropriate collection notices had been sent to petitioner following the hearing respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the notice_of_intent_to_levy for the unpaid tax_liability petitioner timely filed a petition contesting the notice_of_determination regarding the unpaid tax and penalty for in the petition petitioner indicated that he disputed the amount of tax owed and wanted to present a payment plan discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 naftel v commissioner supra pincite when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the motion however must be granted if the court is satisfied that no real factual controversy is present so that the remedy can serve ‘its salutary purpose in avoiding a useless expensive and time consuming trial where there is no genuine material fact issue to be tried ’ 87_tc_214 quoting 523_f2d_340 8th cir where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative decision for abuse_of_discretion id pincite sec_6330 prescribes the issues that may be raised by a taxpayer in a collection_due_process_hearing including spousal defenses to collection challenges to the appropriateness of the commissioner's intended collection action and offers of alternative means of collection sec_6330 provides that a person may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability respondent’s case activity record attached to the motion indicates that petitioner told so smith that he had received the notice_of_deficiency although he now contests the underlying tax_liability petitioner has neither denied that he received the notice_of_deficiency nor denied any other allegations in the motion thus we find that petitioner received the notice_of_deficiency for the tax_year but did not avail himself of the opportunity to file a petition for redetermination with the court pursuant to sec_6213 in accordance with sec_6330 petitioner therefore was precluded from contesting the validity of the underlying tax_liability during his collection_due_process_hearing and likewise is precluded from raising the issue anew in this proceeding see goza v commissioner supra pincite petitioner presented no information on which to base any collection alternatives petitioner presented nothing to refute the facts presented in the motion and failed to appear at the time and place which this court set for hearing on the motion and for trial accordingly no genuine issue remains for trial and we shall grant the motion to reflect the foregoing an appropriate order and decision will be entered
